Citation Nr: 1429556	
Decision Date: 06/30/14    Archive Date: 07/03/14

DOCKET NO.  12-35 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel




INTRODUCTION

The Veteran served on active duty from June 1941 to November 1945.  He died in July 2010.  The appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which denied the appellant's claim for service connection for the cause of the Veteran's death.  The claims file was subsequently transferred to the RO in St. Louis, Missouri.  

In March 2014, the Board remanded this claim for additional development.  

The Board notes that, in addition to the paper claims file, there is a paperless, electronic record associated with the appellant's claim (including Virtual VA and Veterans Benefits Management System (VBMS)).  A review of the documents in such file reveals that certain documents, including VA medical records dated from October 2004 to January 2010, are potentially relevant to the issue on appeal.  Thus, the Board has considered these electronic records in its adjudication of the appellant's case.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died on July [redacted], 2010.  The death certificate lists the cause of death as aortic stenosis.  

2.  At the time of the Veteran's death, service connection was in effect for psychoneurosis, generalized anxiety disorder; mild lumbar sprain; and residuals, malaria.  

3.  Aortic stenosis first manifested many years following separation from service, and the evidence of record does not suggest that this condition was caused by any incident of service and was not manifested to a compensable degree within one year following the Veteran's separation from service.  

4.  The evidence does not establish that a service-connected disability caused or contributed substantially or materially to the Veteran's death, or that the cause of death is otherwise related to service.  


CONCLUSION OF LAW

The criteria for establishing service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2013).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

In the context of a claim for Dependency and Indemnity Compensation (DIC) benefits, VCAA notice must include (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).

In this case, in a January 2011 letter issued prior to the decision on appeal, the appellant was provided notice regarding what information and evidence is needed to substantiate her claim for DIC, as well as what information and evidence must be submitted by the appellant and what information and evidence will be obtained by VA.  The letter also listed the conditions for which the Veteran was service connected at the time of his death and explained that the appellant could submit evidence showing that the Veteran's previously service-connected disabilities had caused or contributed to his death.  The letter additionally notified the appellant that she could establish service connection by submitting evidence that sufficiently demonstrated that a condition not service connected during the Veteran's lifetime had caused or contributed to his death.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA and private treatment records, a VA examination report, and lay statements.

Additionally, the prior remand instructions were substantially complied with.  Instructions pertinent to the claim being decided included obtaining a VA opinion on whether the cause of the Veteran's death was related to service or whether the Veteran's service-connected disabilities substantially or materially contributed to his death.  In response, the RO/AMC obtained an April 2014 VA opinion that discussed whether the Veteran's cause of death was related to his period of service and whether his service-connected disabilities substantially or materially contributed to his death.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

The appellant was an active participant in the claims process by providing evidence and argument.  Thus, she was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the appellant.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The death of a Veteran will be considered as having been due to a service-connected disability when the evidence establishes that such a disability was 
either the principal or contributory cause of death.  See 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  The VA regulation pertaining to claims for service connection for the cause of death, 38 C.F.R. § 3.312, provides as follows:

(a) General.  The death of a Veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the Veteran, including, particularly, autopsy reports.  
(b) Principal cause of death.  The service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  
(c) Contributory cause of death.  (1) Contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  
(2) Generally, minor service-connected disabilities, particularly those of a static nature or not materially affecting a vital organ, would not be held to have contributed to death primarily due to unrelated disability.  In the same category there would be included service-connected disease or injuries of any evaluation (even though evaluated as 100 percent disabling) but of a quiescent or static nature involving muscular or skeletal functions and not materially affecting other vital body functions.  
(3) Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  Where the service-connected condition affects vital organs as distinguished from muscular or skeletal functions and is evaluated as 100 percent disabling, debilitation may be assumed.  
(4) There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature.

Service connection may be granted for disability due to disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131.  A disability that is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310 (2013).  If a chronic disorder, such as cardiovascular disease, is manifest to a compensable degree within one year after separation from service, the disorder may be presumed to have been incurred in service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The appellant contends that the Veteran's service-connected disabilities substantially or materially contributed to his death.  Specifically, she alleges that the Veteran's service-connected anxiety disorder may have contributed to his congestive heart failure, which led to his death.  During the Veteran's lifetime, service connection was awarded for psychoneurosis, generalized anxiety disorder; mild lumbar sprain; and residuals, malaria.  The Veteran died on July [redacted], 2010, more than 64 years after his military service.  The death certificate lists the cause of death as aortic stenosis.  

No complaint, diagnosis, or treatment for any cardiovascular disability is shown in the service treatment records or within a year after the Veteran's separation from service.

The first post-service medical evidence of a cardiovascular disability is an October 2004 VA medical report showing that the Veteran had a history of congestive heart failure.  VA and private medical records dated from October 2004 to April 2010 show that the Veteran received intermittent treatment for end stage heart disease, aortic stenosis, and anxiety disorder.  An October 2005 VA medical report indicates that the Veteran was in hospice for end stage heart disease and had management/treatment for anxiety disorder.  A March 2008 private medical report reveals that the Veteran had been diagnosed with aortic stenosis.  

The Board notes that the Veteran had filed a claim for service connection for aortic stenosis in March 2010, but the RO had denied the claim in a July 2010 rating decision.  The RO noted that there was no evidence in the Veteran's service treatment records of symptoms or a diagnosis of aortic stenosis and that a current diagnosis of aortic stenosis unrelated to active service was not sufficient for a grant of service connection.  

In a September 2010 letter, the Veteran's private physician indicated that the Veteran had been diagnosed with severe aortic stenosis with valvular cardiomyopathy.  The physician found that the Veteran's underlying anxiety disorder may have contributed to exacerbation of his congestive heart failure, which ultimately led to his death.  

In April 2014, a VA examiner reviewed the Veteran's entire claims file.  He noted that the Veteran had had a well-established prior rating for a cervical spine condition, malaria residuals, and anxiety.  On a review of the record, the examiner also noted a well-established diagnosis and treatment for non-rheumatic critical aortic stenosis with progressive clinical decompensation consisting of pleural effusions and respiratory failure, with eventual death on July [redacted], 2010 while on appropriate hospice treatment.  The examiner agreed with the prior denial of service connection for aortic stenosis, as there was no evidence of service-related disability or treatment of any cardiac process, including valvular disease.  He explained that aortic stenosis was a slowly progressive degeneration of perivalvular and valvular structures with resulting tissue destruction and calcification of the valvular cusps.  He indicated that this resulted in obstruction to normal flow, eventual hypertrophy and dilation of the ventricular cavity, and loss of systolic function that was manifested by angina, syncopy, and congestive heart failure.  The examiner asserted that this entire process was directly related to structural aortic valvular pathology and resulting ventricular response and eventual decompensation, which resulted in the Veteran's end stage heart failure and death.  Therefore, the examiner concluded that it was less likely than not that the Veteran's service-connected disabilities jointly or in combination were the immediate or underlying cause of death.  He also opined that it was less likely than not that the service-connected disabilities contributed substantially or materially to the Veteran's cause of death.  He indicated that the Veteran had chosen treatment and hospice care for his cardiac condition, at which time his medical treatment had been continued and supportive measures dealing with anxiety and end of life issues had also been addressed.       

An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and whether or not and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).   

The Board acknowledges the September 2010 private medical opinion that the Veteran's underlying anxiety disorder may have contributed to exacerbation of his congestive heart failure, which ultimately led to his death.  However, this opinion is speculative in nature.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (holding that medical opinions are speculative and of little or no probative value when a physician makes equivocal findings such as "the veteran's death may or may not have been averted").  Additionally, the September 2010 private physician did not provide any rationale for why he thought the Veteran's service-connected anxiety disorder had exacerbated his congestive heart failure.  Accordingly, as this opinion is speculative and includes insufficient rationale, it is entitled to no probative weight.  See Madden v. Gober, 123 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board is entitled to discount the weight, credibility, and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence).  
  
By contrast, the Board finds that the April 2014 VA examiner conducted a thorough and detailed review of the Veteran's file and provided adequate rationale for the opinions that the Veteran's aortic stenosis was not related to service and that his service-connected disabilities had not been the immediate or underlying cause of death or contributed substantially or materially to the Veteran's cause of death.  Specifically, the April 2014 examiner found that there was no evidence of any service-related disability or treatment of any cardiac process, including valvular disease.  He also explained in detail that the entire process of aortic stenosis was directly related to structural aortic valvular pathology and resulting ventricular response and eventual decompensation, which resulted in the Veteran's end stage heart failure and death.  The examiner also noted that the Veteran's anxiety and end of life issues had been addressed when he had chosen treatment and hospice care for his cardiac condition.  For these reasons, the April 2014 opinion by the April 2014 VA examiner is afforded great probative value.  

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), aortic stenosis falls outside the realm of common knowledge of a lay person.  In this regard, while the appellant can competently report the onset and continuity of any chest pain that the Veteran may have had, an actual diagnosis of aortic stenosis requires objective testing to diagnose, and can have many causes.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  

Moreover, to the extent that the appellant believes that the Veteran's aortic stenosis was due to his period of service, or that his service-connected disabilities contributed to the cause of his death, as a lay person, she is not shown to possess any specialized training in the medical field.  The appellant's opinions as to the etiology of the Veteran's aortic stenosis or the extent which the Veteran's service-connected disabilities had contributed to his cause of death are not competent medical evidence, as such questions require medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999).  Thus, the Board finds the April 2014 VA medical opinion of record to be of greater probative value than the appellant's lay contentions.  As noted above, the most probative medical opinion is against a finding that the Veteran's aortic stenosis is related to service, or that his service-connected disabilities had been the immediate or underlying cause of death or contributed substantially or materially to the Veteran's cause of death.

Moreover, in this case, aortic stenosis, or any other cardiovascular condition, was not shown during service or for many years thereafter, which is evidence against a claim that it was related to service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim).  See also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).  Additionally, the April 2014 VA examiner conducted a thorough and detailed review of the Veteran's file and provided adequate rationale for the opinions that there was no relationship between the Veteran's death and his period of service, or that his service-connected disabilities had been the immediate or underlying cause of death or contributed substantially or materially to the Veteran's cause of death.  

In summary, aortic stenosis manifested many years following separation from service, and there is no evidence suggesting a medical relationship, or nexus, between aortic stenosis and the Veteran's period of service, or between aortic stenosis and the Veteran's service-connected disabilities.  Thus, the preponderance of the evidence indicates that a disability of service origin did not cause or contribute substantially or materially to cause the Veteran's death.

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the appellant's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


